 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
     SHAWNA BROWN, individually and as                      Case No. 2-13-CV-01007-KJM-KJN
14   successor-in-interest for Decedent LUTHER
     BROWN; A.B., a minor, by and through her               PETITION APPOINTING GUARDIAN AD
15                                                          LITEM AND APPROVING MINOR’S
     guardian ad litem, SHAWNA BROWN; D.P., a               COMPROMISE FOR MINOR PLAINTIFFS
16   minor, by and through her guardian ad litem,           D.A.P. AND D.J.P. AND ORDER
     RITA ALMENDAREZ; A.B., a minor, by and                 (AMENDED)
17   through her guardian ad litem, RITA
     ALMENDAREZ; D.P., a minor, by and through              No hearing date set
18   his guardian ad litem, RITA ALMENDAREZ;                Hon. Kendall J. Newman
19   S.S.J., a minor, by and through her guardian ad        United States Magistrate Judge
     litem, GAYLE JOHNSON; and QUEEN E.
20   BROWN, individually.
21                              Plaintiffs,
22          v.

23   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
24
     TAIRIOL individually; LOREEN GAMBOA,
25   individually; ‘FNU’ SCOTT, individually; and
     DOES 1-50, inclusive, individually,
26
27            Defendants.
28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise   1
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   Petitioner RITA ALMENDAREZ respectfully represents:
 2            1.     Petitioner RITA ALMENDAREZ is the natural mother of Minor Plaintiffs D.A.P. and
 3   D.J.P. Minor Plaintiff D.A.P. was born in 2004 and is presently fifteen years old. Minor Plaintiff
 4   D.J.P. was born in 2006 and is presently thirteen years old. Former Minor Plaintiff A.B. is now an
 5   adult.
 6            2.     Minor Plaintiffs D.A.P. and D.J.P. have Fourteenth Amendment substantive due
 7   process causes of action for interference with familial relationship are co-successors-in-interest on the
 8   Fourth Amendment claim. Due to the CITY’s bankruptcy, there are not state law claims. All
 9   Plaintiffs have the same Fourteenth Amendment claim, while Plaintiffs SHAWNA BROWN
10   (Decedent’s wife) and all Minor Plaintiffs have claims under the Fourth Amendment as co-
11   successors-in-interest to Decedent.
12            3.     Plaintiffs’ causes of action arise out an incident that occurred on April 6, 2012, in
13   which Decedent LUTHER BROWN died after being shot numerous times by Defendants GRINDER
14   and TAIRIOL.
15            4.     The Court previously granted a petition for the minor, but in the intervening time the
16   parties have identified a better-yielding structured settlement plan (attached). Plaintiffs and counsel
17   respectfully request the Court grant the instant amended petition in the best interests of the minor
18   plaintiff.
19            5.     Petitioner is willing to serve as the minors’ Guardian Ad Litem. Petitioner is fully
20   competent to understand and protect the rights of the minor, and has no interest adverse to that of the
21   minor.
22            6.     Petitioner requests that she be appointed Guardian Ad Litem for her daughter and her
23   son, as denoted above, to prosecute the above-described causes of action on behalf of her daughter
24   and her son, as denoted above, and for such other relief as the Court may deem just and proper.
25            7.     The parties in this case have reached settlement in this matter. The total settlement of
26   the case is in the amount of $550,000.00, including all costs and attorneys’ fees. The parties have
27   agreed on apportionment of the settlement. Of the total gross settlement amount, Minor Plaintiffs
28   D.A.P. and D.J.P.s’ gross settlements shall be $71,500.00 (13% of the total settlement).


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                   2
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                  a.       Attorney fees for Minor Plaintiffs D.A.P. and D.J.P. shall be at 25% of their
 2          total gross recovery, in the amount of $17,875.00, pursuant to the contingency fee agreement
 3          in this case.
 4                  b.       Proportionate with Minor Plaintiffs D.A.P. and D.J.P.s’ share of the
 5          $550,000.00 recovery, Minor Plaintiffs shall bear 13% of the total $13,280.17 in litigation
 6          costs incurred by their counsel in this action: $1,726.42 each.
 7                  c.       Minor Plaintiffs D.A.P. and D.J.P.s’ net settlements are in the amount of
 8          $51,898.58.
 9                  d.       Of Minor Plaintiff D.A.P. and D.J.P.s’ net settlements, $10,000.00 shall be
10          place in an FDIC insured court-blocked account, with distributions made by Court order, and
11          as follows: on each of Minor Plaintiffs D.A.P. and D.J.P.s’ birthdays until they reach age 17
12          (June 16, 2021 for D.A.P. and February 8, 2023 for D.J.P.), Minor Plaintiffs shall receive
13          disbursement from the court-blocked account in the amount of $500. All funds remaining in
14          this FDIC insured court-blocked account, if any, shall be made available to Minor Plaintiff on
15          their 18th birthdays (in 2022 for D.A.P. and in 2024 for D.J.P).
16
17           8.      The structured settlement will be executed as follows:
18           9.      Defendant(s) shall arrange for the purchase of a tax-free structured settlement

19   annuity policy from United of Omaha Life Insurance Company, through Horacio Lleverino of
     Settlement Planners, Inc. in the sum of $41,898.58 (includes $100 assignment fee for each child).
20
             10.     Defendant(s) shall execute a Settlement Agreement and Release and execute a
21
     “Qualified Assignment” of its obligation to make periodic payments pursuant thereto in compliance
22
     with IRC Section 104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended.
23
     Said assignment shall be made to Mutual of Omaha Structured Settlement Company
24
     (“MOSSCO”) (“Assignee”).            Assignee shall purchase a structured settlement annuity for
25   $41,898.58 through United of Omaha Life Insurance Company which is rated A+ (Superior)
26   Financial Size XV through A.M. Best. Said annuity shall provide the following guaranteed Periodic
27   Payments:
28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                3
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                 a. The following periodic payments will be made by United of Omaha Life Insurance
 2                    Company, payable to D.A.P.
 3                 b. Guaranteed lump sum payment of $25,000.00 payable at age 25 (in 2029);
 4                 c. Guaranteed lump sum payment of $35,354.29 payable at age 30 (in 2034);

 5                 d. The following periodic payments will be made by United of Omaha Life Insurance

 6                    Company, payable to D.J.P.

 7                 e. Guaranteed lump sum payment of $25,000.00 payable at age 25 (in 2031);

 8                 f. Guaranteed lump sum payment of $39,015.15payable at age 25 (in 2036).

 9
            11.       This petition was prepared by the Law Offices of John L. Burris, the lead counsel
10
     representing plaintiffs in this action. Benjamin Nisenbaum, Esq. and James Cook, Esq. of the Law
11
     Offices of John L. Burris also represents plaintiffs and is in agreement with the terms of this Petition.
12
     John L. Burris, Esq., Benjamin Nisenbaum, Esq., James Cook, Esq. hereby represent to the Court that
13
     they became involved in this case at the request of plaintiffs, and have not received, and do not
14
     expect to receive any compensation for their services in connection with this action from any person
15
     other than the parties whom they represent in this action.
16
            12.        Petitioner and her counsel have made a careful and diligent inquiry and investigation
17
     to ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
18
     extent of injury to the Minor Plaintiffs, and fully understand that if the compromise herein proposed
19
     is approved by the Court and is consummated, said Minor Plaintiffs will be forever barred and
20
     prevented from seeking any further recovery of compensation as against all Defendants in this action,
21
     even if said minor’s losses and injuries might in the future prove to be more serious than they are now
22
     thought to be.
23
             13.      Petitioner recommends this compromise settlement to the Court as being fair,
24
     reasonable, and in the best interests of said Minor Plaintiffs.
25
                      I declare under penalty of perjury that the foregoing is true and correct.
26
27   Dated: July 29, 2019                                    /s/ Benjamin Nisenbaum
                                                             Ben Nisenbaum
28                                                           Attorney for Plaintiffs


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                     4
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
     SHAWNA BROWN, individually and as                      Case No. 2-13-CV-01007-KJM-KJN
14   successor-in-interest for Decedent LUTHER
     BROWN; A.B., a minor, by and through her               ORDER APPROVING MINORS D.A.P. AND
15                                                          D.J.P.’S AMENDED COMPROMISE
     guardian ad litem, SHAWNA BROWN; D.P., a
16   minor, by and through her guardian ad litem,
     RITA ALMENDAREZ; A.B., a minor, by and                 Hon. Kendall J. Newman
17   through her guardian ad litem, RITA                    United States Magistrate Judge
     ALMENDAREZ; D.P., a minor, by and through
18   his guardian ad litem, RITA ALMENDAREZ;
19   S.S.J., a minor, by and through her guardian ad
     litem, GAYLE JOHNSON; and QUEEN E.
20   BROWN, individually.
21                              Plaintiffs,
22          v.

23   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
24
     TAIRIOL individually; LOREEN GAMBOA,
25   individually; ‘FNU’ SCOTT, individually; and
     DOES 1-50, inclusive, individually,
26
27            Defendants.
28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise   5
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                                                    ORDER
 2           The Court hereby approves the Amended Petition to Compromise Minors D.A.P and D.J.P.,
 3   and orders as follows:
 4
                  1. Payment of Fees and Expenses on Behalf of Minors, D.A.P. and D.J.P.
 5
 6           Attorney’s fees payable to the Law Offices of John L. Burris: $17,875.00 for each Minor

 7   Plaintiff.

 8                2. Balance
 9
             From the net recovery $41,898.58 will be placed in a structured settlement account. (See
10
     attached as Exhibit A). The remaining $10,000.00 shall be place in an FDIC insured court-blocked
11
     account, with distributions made by Court order, and as follows: on each of Minor Plaintiffs D.A.P.
12
     and D.J.P.s’ birthdays until they reach age 17 (in 2021 for D.A.P. and in 2023 for D.J.P.), Minor
13
     Plaintiffs shall receive disbursement from the court-blocked account in the amount of $500 each. All
14
     funds remaining in this FDIC insured court-blocked account, if any, shall be made available to Minor
15
     Plaintiffs on their 18th birthdays.
16
                  3. Structured Settlement
17
             Payment by Defendant(s) in the sum of $41,898.58 (includes $100 assignment fee for each
18   child) to Mutual of Omaha Structured Settlement Company (“MOSSCO”) to provide for the tax-
19   free structured settlement set forth below (“Periodic Payments”) and attached as Exhibit “A”.
20           The sum of $41,898.58 is to be used by Defendant(s) to arrange for the purchase of a tax-free

21   structured settlement annuity policy from United of Omaha Life Insurance Company, through Horacio

22   Lleverino of Settlement Planners, Inc.

23           Defendant(s) shall execute a Settlement Agreement and Release and execute a “Qualified

24   Assignment” of its obligation to make periodic payments pursuant thereto in compliance with IRC Section

25   104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended. Said assignment shall be

26   made to Mutual of Omaha Structured Settlement Company (“MOSSCO”) (“Assignee”). Upon doing so,

27   Defendant(s) will no longer be obligated to make the future periodic payments and the Assignee will be the

28   Plaintiffs’ sole obligor with respect to the future periodic payments, and Defendant(s) will have no further



     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                  6
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   obligations whatsoever to the Plaintiffs. The Assignee shall purchase a structured settlement annuity for

 2   $41,898.58 through United of Omaha Life Insurance Company which is rated A+ (Superior) Financial

 3   Size XV through A.M. Best.

 4           No part of said $41,898.58 may be paid to the Petitioner, this Court having determined that a
 5   tax-free structured settlement is in the best interest of the minor. Petitioner is authorized to settle this

 6   claim on behalf of her daughter and receive and negotiate funds on behalf of the minor. No bond
     shall be required of Petitioner. Receipt for purchase of annuity is to be filed with the Court within
 7
     60 days.
 8
                                                    Periodic Payments
 9
             The following periodic payments will be made by United of Omaha Life Insurance
10
     Company, payable to:
11
                                                         D.A.P.
12
     Guaranteed lump sum payment of $25,000.00 payable at age 25 (in 2029);
13   Guaranteed lump sum payment of $35,354.29 payable at age 30 (in 2034);
14
15                                                       D.J.P.
16   Guaranteed lump sum payment of $25,000.00 payable at age 25 (in 2031);

17   Guaranteed lump sum payment of $39,015.150 payable at age 30 (in 2036).

18
     Authorization to Execute Settlement Documents:
19
             On receipt of the full amount of the settlement sum here approved, Petitioner is authorized and
20
     directed to execute and deliver to Defendant(s) a complete Settlement Agreement and Release (which shall
21
     provide for a “Qualified Assignment” in compliance with Section 130(c) of the Internal Revenue Code of
22
     1986, as amended) and discharge of any and all claims of A.B. arising from the facts set forth in the Petition,
23
     and a properly executed dismissal with prejudice.
24
             IT IS SO ORDERED.
25
     Dated: July 30, 2019
26
27
28
     brow.1007


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                     7
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
